Mr. Justice Gordon
delivered the opinion of the court,
We do not understand that either court or counsel deny the proposition, that if the jury should believe that the defendant, Prowattain, was induced to deliver his deed, containing the covenant, upon which this action is brought, indemnifying the plaintiff against the ground-rent charged upon the property conveyed, upon the agreement of the plaintiff that he either had, or would pay off that encumbrance, that he would thereby be estopped from setting up that covenant against his vendor, and that under such circumstances his suit must fail. Indeed the denial of such a proposition would be in the face of all authority, and hence was not and could not, with any show of reason, bo made. But the learned judge instructed the jury, that the testimony of the defendant must be disregarded unless it was corroborated by other witnesses, or by documentary evidence.
This instruction was erroneous. It annulled the Act of 1869, in that it deprived the defendant of the benefit of his own testimony. That act does not require that the evidence of the party *298in interest, though the only evidence on his side of the case trying, should be corroborated in order to make it effective. Such testimony, just as any other, must be submitted to the jury, and it is for that body to say how far the interest of the witnesses giving it shall affect its credibility. The jury may discard it as unworthy of belief, but the court may not so do.
The judgment is reversed, and a venire facias de novo awarded.